DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all the figures are extremely grainy, thereby making them impossible to replicate clearly. Some of the figures, including Figs. 7A, 7B and 8 even contain illegible text. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters in Figs. 1 and 2 have been used to designate different parts in Figs. 7A-9.  Further, in FIG. 2 reference number 9 has been used to designate both a centralizer and a mobile resonant plate.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32, 27, 41 and 42.
The drawings are objected to because reference numbers 23-26, at least in FIG. 5, are not pointing to what the specification defines them as.  For example, “23” is defined as a valve, yet “23” in FIG. 5 is not pointing to a valve.  The drawings are finally objected to because reference numbers 1-5, 7-10, 12-17, 19, 20, 22 and 26 are defined using more than one term.  For example, “1” is defined as intermediate casing and a cable head and “10” is defined as an electrical cable, the same position and a pressure chamber.  Each reference number should only be defined using one term throughout the entirety of the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0059] should likely be amended to recite --heating elements through open port--.  
Appropriate correction is required.
Claim Objections
Claims 8, 12, 14, 16, 19 and 20 are objected to because of the following informalities: in claim 8, the three recitations of the word “degrees” should be deleted as they are redundant.  In claim 12, the second to last line should likely be amended to recite --around [[a]]the perimeter--.  In claim 14, line 8 should likely be amended to recite --to a top-- and the first line of page 5 should likely be amended to recite --the piston acoustic waves of other omnidirectional--.  Claim 19 recites “driving the one or more hydraulic packers” which is unclear. Claim 20 should be amended to recite --of claim 4-- in the body of the claim to more positively claim the tool of claim 1, since the preamble is not given as much weight as the body of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the perimeter" in line 3 of page 4.  Claim 14 recites the limitation "the top" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the upper plate” in line 7 which is indefinite since there are two upper plates previously defined, thereby making it unclear which is referred to here.
Consequently, claims 13 and 15 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 4-11, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Cavender et al. (US 8,813,838 B2) (“Cavender”) and in view of Benson (US 8,844,649 B2).
Referring to claim 4: Cavender teaches a downhole tool for deployment from a surface into a wellbore, the downhole tool comprising:
a wireline cable (column 4, lines 65-67) connection at a top of the downhole tool for electric connection (column 5, lines 2-5);
an electronic module (column 11, lines 43-45);
a top dampener for attenuating vibrations between the electronic module and the top of the downhole tool (column 5, lines 16-19); and
a means 12 for generating vibrations at a plurality of different frequencies (column 6, lines 7-22; column 9, lines 51-57) coupled to the electronic module and located below the top dampener;
wherein the electronic module is configured to measure vibration frequencies for monitoring (column 11, lines 60-64), and to modulate the means for generating vibrations to generate the different frequencies of vibrations (column 6, lines 7-22; column 10, lines 48-50).
While Cavender more than likely teaches controls at the surface, Cavender does not specifically teach a control panel at the surface.  Benson teaches a downhole tool for deployment from a surface into a wellbore, the downhole tool comprising:
a cable connection 16, 18 at a top of the downhole tool and a connection to a control panel at the surface (column 5, lines 28-51); and
a means for generating vibrations at a plurality of different frequencies (column 4, lines 18-21; column 14, lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Cavender to include a control panel at the surface as taught by Benson since Benson teaches control and sensing functionality may be located downhole and/or at the surface.
Referring to claim 5: Cavender teaches the means for generating vibrations comprises a plurality of acoustic transducers positioned circumferentially around a perimeter of the downhole tool (based on the directions the waves 16 are going in FIG. 1).
Referring to claims 6-11: Cavender likely teaches twelve acoustic transducers mounted at three levels, each level having four acoustic transducers separated from one another by 90° spacing circumferentially around a perimeter of the downhole tool based on what is shown in FIG. 1.  However, Cavender does not specifically teach twelve acoustic transducers mounted at four levels, each level having three acoustic transducers separated from one another by 120° spacing circumferentially around a perimeter of the downhole tool, wherein a top view of the means for generating vibrations shows the twelve acoustic transducers spaced evenly around the perimeter of the downhole tool, each acoustic transducer spaced 30° circumferentially, wherein:
a first level includes three acoustic transducers respectively spaced circumferentially at 0°, 120° degrees and 240° degrees;
a second level includes three acoustic transducers respectively spaced circumferentially at 30°, 150°, and 270°;
a third level includes three acoustic transducers respectively spaced circumferentially at 60°, 180°, and 300°; and
a fourth level includes three acoustic transducers respectively spaced circumferentially at 90° degrees, 210°, and 330°; or
sixteen acoustic transducers mounted at four levels, each level having four acoustic transducers separated from one another by 90° spacing circumferentially around a perimeter of the downhole tool, wherein a top view of the means for generating vibrations shows the sixteen acoustic transducers spaced evenly around the perimeter of the downhole tool, each acoustic transducer spaced 22.5° circumferentially, wherein:
a first level includes four acoustic transducers respectively spaced circumferentially at 0°, 90°, 180°, and 270°;
a second level includes four acoustic transducers respectively spaced circumferentially at 22.5°, 112.5°, 202.5°, and 292.5°;
a third level includes four acoustic transducers respectively spaced circumferentially at 45°, 135°, 225°, and 315°; and
a fourth level includes four acoustic transducers respectively spaced circumferentially at 67.5°, 157.5°, 247.5°, and 337.5°.
However, since there is no criticality provided for only one orientation of the transducers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the means for generating vibrations taught by Cavender to be in various quantities, at various levels and at various orientations as a matter of design choice.
Referring to claim 18: Benson teaches bumps 122, 123 for wear resistance and stability.  Cavender and Benson do not specifically teach one or more centralizers located at the top and a bottom of the downhole tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Cavender and Benson to include one or more centralizers in order to better protect the tool from expensive damage.
Referring to claim 19: Cavender teaches one or more packers located at the top and a bottom of the downhole tool (column 5, lines 26-28).  Cavender does not specifically teach hydraulic packers and a pressurized air tube inlet at the top of the downhole tool for driving the one or more hydraulic packers disposed on the downhole tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packers taught by Cavender to be hydraulic packers set (?) (as best understood by the examiner -- see the claim objection above) using pressurized air since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: While Cavender in view of Benson teach the downhole tool of claim 4 as explained above, and moving the downhole tool to a plurality of stations within the wellbore (Cavender - column 8, lines 59-63), Cavender and Benson do not specifically teach estimating resonant sweeping frequencies for specific rock types of a target formation; and at each station, modulating the means for generating vibrations to perform a sequence and duration of resonant frequency sweeps and high amplitude low frequency vibrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


03 November 2022